Citation Nr: 0708514	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-29 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that also denied the veteran's claim for 
service connection for left ear hearing loss.  The veteran's 
timely January 2004 notice of disagreement addressed this 
issue.  However, in a June 2004 rating decision, the RO 
granted service connection for bilateral hearing loss and 
tinnitus.  The RO's action represents a full grant of the 
benefits sought as to the claim for service connection for 
left ear hearing loss, and the Board will confine its 
consideration to the issue as set forth on the title page.

Furthermore, the Board notes that, in May 2005, the veteran 
submitted a formal application (VA Form 21-8940) for a total 
rating based upon individual unemployability due to service-
connected disabilities (TDIU).  While the RO undertook some 
development in this claim, there is no indication that it was 
adjudicated.  Thus, the matter of the veteran's claim for a 
TDIU is referred to the RO for appropriate adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an initial rating in excess of 50 percent 
for his service-connected PTSD.  When last examined by VA in 
November 2003, the veteran said he worked as a printer in a 
situation in which he worked alone.  The VA examiner noted 
that the veteran had managed to maintain employment despite 
significant PTSD symptomatology.  The diagnosis was chronic 
and severe PTSD and a score of 45 was assigned on the Global 
Assessment of Functioning (GAF) scale.  It was also noted 
that the veteran regularly used alcohol that appeared to be 
an attempt to self medicate his anxiety symptoms.

Then, in a January 2004 signed statement, C.H., MS, CASAC, a 
Vet Center readjustment counseling therapist, said he treated 
the veteran since November 2003 for chronic and severe PTSD.  
C.H. said the veteran had near total occupation and social 
impairment due to communication, persistent danger of hurting 
himself or others, memory loss, and difficulty adapting to 
stressful situations.  In the counselor's opinion, the 
veteran's employment was the cause of much deterioration and 
he needed to leave his job immediately.

VA outpatient medical records indicate that, in February 
2004, the veteran was initially seen by a psychiatrist who 
prescribed medication for the veteran's sleep difficulty.  A 
May 2004 VA record entry reflects that the veteran received 
regular counseling with C.H. at the Vet Center, that he 
wished to continue, and would see a VA physician for 
prescribed medications.  In his August 2004 substantive 
appeal, the veteran reported that he started seeing a VA 
psychiatrist due to the severity of his symptoms.

A June 2005 record prepared by a nurse indicates that the 
veteran was admitted that day to the 26 day Cohort PTSD 
program at the Batavia, New York site of the VA medical 
facility in New York for help with his PTSD.  It was noted 
that the veteran was recently laid off from his job as a 
printer, and said he felt great stress at work due to his 
PTSD symptoms and worried about making mistakes at work.  
Chronic and severe PTSD was diagnosed and a GAF score of 45 
was assigned.  This record was sent to the Board by the RO in 
July 2005, although there is no indication the RO considered 
it in conjunction with the veteran's current claim on appeal.

As the veteran was last examined by VA in November, 2003, the 
Board is of the opinion that he should be afforded a new VA 
examination to more accurately assess the current severity 
and all manifestations of his service-connected PTSD.

Furthermore, the Board notes that, despite the veteran's 
August 2004 report of seeing a VA psychiatrist and the June 
2005 VA clinical record and records indicating regular 
counseling sessions with a Vet Center counselor, there are no 
VA outpatient medical records in the file dated after May 
2004, or Vet Center records dated after January 2004, and 
there is no indication that the RO requested these recent VA 
medical and Vet Center records.  This needs to be done prior 
to final consideration of the veteran's claim.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Here, the record reflects that additional VA 
medical evidence is available that is not before the Board at 
this time.

As well, in an August 2005 signed statement, the veteran said 
he was recently awarded Social Security Administration (SSA) 
disability benefits.  The United States Court of Appeals for 
Veterans Claims ("the Court") has held that, where VA has 
notice that the veteran is receiving disability benefits from 
SSA, and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 
67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 
(2000), the Court held that VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro v. Gober, 
supra.  Accordingly, the veteran's SSA records should be 
obtained in connection with his claim.

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should send the 
appellant appropriate notice 
under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006), that includes 
an explanation as to the 
information or evidence needed to 
establish an effective date and 
disability rating for the 
increased rating claim on appeal, 
as outlined by the court in 
Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The AMC/RO should contact the 
Social Security Administration 
and request copies of the 
administrative decision and all 
medical records considered in the 
veteran's claim for SSA 
disability benefits awarded in 
approximately 2005 (and any 
subsequent disability 
determination evaluations).  All 
records obtained should be 
associated with the claims file.

3.	The AMC/RO should obtain all 
medical records regarding the 
veteran's treatment at (a) the VA 
Medical Center in Buffalo, New 
York, and the VA medical facility 
in Batavia, New York, for the 
period from May 2004 to the 
present; and (b) the Vet Center 
in Buffalo, New York, for the 
period from January 2004 to the 
present.

4.	 Then, the AMC/RO should schedule 
the veteran for a VA psychiatric 
examination, to determine the 
current severity and all 
manifestations of his service-
connected post-traumatic stress 
disorder.  All indicated tests 
and studies should be completed 
and all clinical studies should 
be reported in detail.

a.	The examiner should 
indicate, with respect to 
each of the psychiatric 
symptoms identified, whether 
such symptom is a symptom of 
the veteran's service-
connected PTSD.

b.	The examiner should also 
provide an opinion 
concerning the degree of 
social and industrial 
impairment resulting from 
the veteran's service-
connected PTSD, including 
whether the disorder 
interferes with the 
veteran's ability to obtain 
and maintain substantially 
gainful employment and/or 
renders him unemployable.

c.	To the extent possible, the 
manifestations of the 
service-connected PTSD 
should be distinguished from 
those of any other mental 
disorder found to be 
present.

d.	The examiner is specifically 
requested to include in the 
diagnostic formulation an 
Axis V diagnosis (Global 
Assessment of Functioning 
Scale) consistent with the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual for 
Mental Disorders (4th. ed. 
revised, 1994) and an 
explanation of what the 
assigned score represents.

e.	A rationale for all opinions 
expressed should be 
provided.  The claims folder 
should be made available to 
the examiner for review 
prior to the examination and 
the examination report 
should indicate whether the 
examiner reviewed the 
veteran's medical records.

5.	Thereafter, the AMC/RO should 
readjudicate the veteran's claim 
for an initial rating in excess 
of 50 percent for PTSD.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided 
with a supplemental statement of 
the case (SSOC).  The SSOC should 
contain notice of all relevant 
actions taken on the claim, to 
include a summary of the evidence 
and applicable law and 
regulations considered pertinent 
to the issues currently on appeal 
since the June 2004 statement of 
the case.  An appropriate period 
of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




